United States Court of Appeals
                     For the First Circuit


No. 00-1785

              EARLE H. SMITH, III; JULIE A. SMITH,
                          Petitioners,

                               v.

              FEDERAL ENERGY REGULATORY COMMISSION,
                           Respondent.
                      _____________________

                             Before

                    Selya, Circuit Judge,
         Coffin and Campbell, Senior Circuit Judges.



                         ORDER OF COURT

                   Entered: January 30, 2001

              The motion for oral argument is denied. The
court will have before it both the record and the briefs and
will consider the appeal with care and diligence. The appeal
will be decided upon the briefs and the record without oral
argument from either side.

                                      By the Court:
                                      Phoebe Morse, Clerk

                                      By________________
                                        Chief Deputy Clerk
[ cc: Messrs. Mr & Mrs Smith, Boergers, Henwood, May,
 Johnson, Hester, Terrazas, Soto, Zipp and Birgisson ]